Case 6:20-cv-00497-MJJ-CBW Document 24 Filed 12/16/20 Page 1 of 2 PageID #: 504




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION

 BRIGITH DAYANA GOMEZ                       CASE NO. 6:20-CV-00497 SEC P
 BARCO
                                            JUDGE JUNEAU
 VERSUS
                                            MAGISTRATE JUDGE WHITEHURST
 DIANNE WITTE, ET AL

                                    JUDGMENT

       THIS MATTER was referred to United States Magistrate Judge Carol B.

 Whitehurst for report and recommendation. After an independent review of the

 record, including Respondents’ objections and Petitioner’s response, this Court

 concludes that the Magistrate Judge’s report and recommendation, Rec. Doc. 20, is

 correct and adopts the findings and conclusions therein as its own. In so doing, this

 Court concludes that the additional information provided by the Respondents is still

 insufficient to rebut the Petitioner’s showing that there is no significant likelihood

 that she will be removed to Venezuela in the reasonably foreseeable future.

 Accordingly,

       IT IS ORDERED, ADJUDGED, AND DECREED that the Petition for Writ

 of Habeas Corpus, Rec. Doc. 1, is GRANTED. Respondents are ordered to

 IMMEDIATELY RELEASE the Petitioner under conditions of supervision to be

 specified by the Department of Homeland Security, provided such conditions

 exclude subsequent arrest and detention unless Petitioner violates a condition of
Case 6:20-cv-00497-MJJ-CBW Document 24 Filed 12/16/20 Page 2 of 2 PageID #: 505




 release, attempts to abscond, or commits any criminal offense. Such conditions may

 continue as specified until Petitioner’s removal from the United States pursuant to

 her prior immigration proceedings.

        THUS DONE AND SIGNED in Lafayette, Louisiana, on this 16th day of

  December, 2020.




                                            MICHAEL J. JUNEAU
                                            UNITED STATES DISTRICT JUDGE




                                      Page 2 of 2
